Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Pannell and Beruto fail to disclose
        Claim 1 : An operation method of a first end node of an Ethernet-based vehicle network, comprising: detecting, by a controller of the first end node, a local event; transitioning, by the controller of the first end node detecting the local event, an operation state of a physical layer (PHY) of the first end node from a sleep state to a wake-up state; configuring, by the controller, a pseudo PHY identifier (ID) as a PHY ID of the first end node in response to the first end node operating in the wake-up state; and transmitting, by the controller, a first beacon including the pseudo PHY ID and a wake- up signal, wherein the first beacon indicates that the first end node operates in the wake-up state.

       Claim 8: An operation method of a first end node of an Ethernet-based vehicle network, comprising: receiving, by a controller, a first beacon including a pseudo physical layer (PHY) identifier (ID) and a wake-up signal from a second end node; in response to receiving the first beacon, transitioning, by the controller, an operation state of the first end node from a sleep state to a wake-up state when the first beacon includes the wake-up signal; and in response to operating the first end node in the wake-up state, transmitting, by the controller, a second beacon including a unique PHY ID of the first end node, wherein the pseudo PHY ID is the unique PHY ID of the first end node.
    Claim 11 : A first end node of an Ethernet-based vehicle network, the first end node comprising: a physical layer (PHY) including a PHY processor; a controller having a processor; and D. Kim et al. U.S. Serial No. 16/815,953 Page 4 of 7 a memory configured to store at least one instruction executable by each of the PHY and the controller, wherein the at least one instruction is configured to cause the controller to: detect a local event; transition an operation state of a physical layer (PHY) of the first end node detecting the local event from a sleep state to a wake-up state; configure a pseudo PHY identifier (ID) as a PHY ID of the first end node in response to the first end node operating in the wake-up state; and transmit a first beacon including the pseudo PHY ID and a wake-up signal, wherein the first beacon indicates that the first end node operates in the wake-up state.
     Claim 18 : A first end node of an Ethernet-based vehicle network, comprising: a physical layer (PHY) including a PHY processor; a controller having a processor; and a memory configured to store at least one instruction executable by each of the PHY and the controller, wherein the at least one instruction is configured to cause the controller to: receive a first beacon including a pseudo physical layer (PHY) identifier (ID) and a wake-up signal from a second end node; in response to receiving the first beacon, transition an operation state of the first end node from a sleep state to a wake-up state when the first beacon includes the wake-up signal; and in response to operating the first end node in the wake-up state, transmit a second beacon including a unique PHY ID of the first end node, wherein the pseudo PHY ID is the unique PHY ID of the first end node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416